Citation Nr: 1509363	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and F. B.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel	


INTRODUCTION

The Veteran had active service from December 1961 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The February 2011 rating decision also denied the Veteran's claims for increased ratings for service-connected arterial fibrillation, cerebrovascular accident, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity.  In April 2011, the Veteran submitted a timely notice of disagreement as to those issues.  In November 2012, the RO issued a statement of the case addressing those issues.  The Veteran did not file a timely substantive appeal as to those issues.  Accordingly, an appeal of those issues was not completed, and the issues are not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.302 (2014).

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities was 80 percent, as of September 2, 2010, the date of the Veteran's claim for a TDIU.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

As of September 2, 2010, the date of the Veteran's claim for a TDIU, the Veteran was service-connected for diabetes mellitus, type II, with erectile dysfunction, rated at 20 percent; bilateral diabetic retinopathy with cataracts, rated at 20 percent; peripheral neuropathy of the right lower extremity, rated at 20 percent; peripheral neuropathy of the left lower extremity, rated at 20 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent; atrial fibrillation, rated at 10 percent; and cerebrovascular accident, rated at 10 percent.  The Veteran's combined rating for his service-connected disabilities was thus 80 percent as of September 2, 2010, and has remained at that level since that time.  Therefore, the schedular percentage requirements for a TDIU are met for the entire period on appeal.  38 C.F.R. § 4.16(a).

The Veteran indicated on his September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he has a high school education with no additional training.  The VA Form 21-8940 reflects that the Veteran stopped working in October 2001 after working for over thirty years as a mechanical repairman in a steel mill.  The Veteran indicated that his diabetes caused him to miss work, and that, although he planned to retire at age 65, he ended up retiring at age 62 due to his diabetes.

At the January 2015 Board hearing, the Veteran testified that he worked in the past as a millwright.  He reported that he requires insulin twice per day, and often must be reminded to take his insulin.  He further reported that his retinopathy with cataracts makes it difficult to see, even with the aid of glasses.  Specifically, he has difficulty reading computer screens and using a telephone due to his retinopathy with cataracts.  In addition, his peripheral neuropathy of the bilateral lower extremities has been getting worse and has required increased doses of medication.  His peripheral neuropathy of the bilateral upper extremities has also worsened recently, with increased numbness and tingling.  The Veteran testified that the numbness and tingling in his hands increases when he holds his hands at a certain position.  The numbness in his hands prevents "certain motions, certain movements."  He reported that his atrial fibrillation is well controlled with medications and does not require a defibrillator, but that he experiences memory loss and difficulty speaking and difficulty with complex instructions as residuals of his service-connected cerebrovascular accident.

A November 2010 VA examiner opined that the Veteran would be unable to perform his past work as a millwright and similar work due to his diabetic peripheral neuropathy; however, he would be capable of sedentary work that does not require walking or standing longer than twenty to thirty minutes, provided he has the skills to perform the work.  The VA examiner further noted that the Veteran's peripheral neuropathy of his lower extremities will not improve over time, but the primary function affected by his lower extremity peripheral neuropathy is walking and standing.

Another November 2010 VA examiner opined that the Veteran's bilateral diabetic retinopathy with cataracts with a BCVA of 20/40 and 20/30+ does not interfere with the Veteran ability to be gainfully employed in either a sedentary or active workplace.

An April 2011 addendum VA opinion states that the Veteran's service-connected erectile dysfunction has no effect on his employability.

A November 2013 VA examiner opined that the Veteran's atrial fibrillation would not limit the Veteran's ability to perform sedentary work, and would also not prevent the Veteran from performing light work, provided the Veteran could take breaks from time to time.  The VA examiner further opined that the Veteran's service-connected peripheral neuropathy of the upper and lower extremities would impact his ability to perform work involving prolonged periods of walking or standing, and work involving functions such as prolonged or repetitive gripping of objects with his hands.  The VA examiner opined that the residuals of the Veteran's cerebrovascular accident would not impact his ability to work.

In summary, the record shows that the Veteran has an occupational background as a millwright in a steel mill, a position requiring at least light exertion.  The Veteran has a high school education without any additional training.  According to the medical opinions of record, the Veteran's service-connected disabilities limit his ability to stand and walk for greater than twenty to thirty minutes, essentially limiting him to sedentary work.  His service-connected disabilities also prevent him from using his hands to grip objects for a prolonged period or on a repetitive basis.

The Board observes that one of the November 2010 VA examiners opined that the Veteran's service-connected retinopathy with cataracts does not interfere with the Veteran's ability to be gainfully employed in either a sedentary or active workplace.  On the other hand, the Veteran testified at the January 2015 Board hearing that he has difficulty reading computer screens, using telephones, and performing other such tasks due to his retinopathy with cataracts.  The Veteran is competent to report difficulty with his vision as such a symptom is based on his personal experience and knowledge, and comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds that the Veteran is also credible in this regard, as there is nothing in the record that impugns his claim that he suffers from visual difficulties.  The Veteran is rated as 20 percent disabled due to his retinopathy with cataracts.  A May 2006 rating decision, which granted service connection for the retinopathy with cataracts and assigned the 20 percent rating, explained that the Veteran is rated as 20 percent disabled for the disability because testing shows he has reduced visual acuity and a visual field loss to 60 degrees but not to 45 degrees in both eyes.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014).  Therefore, in assigning a 20 percent rating for the disability, VA has acknowledged that it has an adverse impact on the Veteran's earning capacity and, thus, his ability to be gainfully employed.  As such, the November 2010 VA examiner's opinion that the Veteran's retinopathy with cataracts does not affect his ability to be gainfully employed is not supported by the record and is inconsistent with prior VA determinations.  The Board therefore affords little evidentiary weight to the VA examiner's opinion, and affords greater evidentiary weight to the Veteran's competent and credible statements regarding his symptomatology.  Accordingly, the Board finds that the Veteran also experiences difficulty seeing due to his service-connected retinopathy with cataracts, and this limits his ability to work accordingly.

The medical evidence of record is clear in showing that the Veteran is limited to performing sedentary work due to his service-connected peripheral neuropathy of the bilateral lower extremities.  The Veteran has no sedentary past work experience.  Furthermore, he has no training beyond a high school education that would provide additional skills necessary to transition to sedentary work.  Moreover, the Veteran's service-connected retinopathy limits his ability to see, and his service-connected peripheral neuropathy of the upper extremities limit the use of his bilateral upper extremities for prolonged and repetitive gripping.  Visual acuity and fine and gross motor functions are essential to successful performance of most, if not all, sedentary occupations.  As such, the Board finds that the Veteran's education and occupational history render him not particularly suitable for sedentary work.  In addition, even if there are sedentary occupations that the Veteran is suitably skilled to perform, the Veteran's service-connected disabilities prevent him from performing such sedentary work.

Considering the Veteran's background and education, his skills and his work history, the Board finds that the Veteran's service-connected disabilities, in combination, affect him in such a way that he is precluded from performing either sedentary or physical work.  The Board finds that, except as noted above in relation to the November 2010 VA examiner's opinion concerning the Veteran's retinopathy with cataracts, the medical opinions are substantiated by the Veteran's hearing testimony and medical evidence of record, and are therefore probative on the matter.  Although the individual VA opinions discussed above do not show that any one service-connected disability prevents him from substantially gainful employment, the limitations opined and demonstrated by the probative evidence of record, in combination, prevent the Veteran from securing or following substantial gainful employment.  

In light of the above, the Board concludes that the most probative evidence of record demonstrates that it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.

ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


